DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Priority
This application is a continuation application of application Ser. No. 14/861,485, filed on September 22, 2015, issued on June 4, 2019 as U.S. Pat. No. 10,307,145, which is a continuation-in-part application of application Ser. No. 13/746,278, filed on Jan. 21, 2013, issued on Sep. 22, 2015 as U.S. Pat. No. 9,138,215 is acknowledged.

Claim Objections
 Claim 7 is objected to because of the following informalities: line 5 recites the limitation of “configured to the groove”. It is understood that Applicant intended to recite “configured to engage the groove”. Appropriate correction is required.

Claims 10-11, Examiner suggests applicant to amend “an angle" (line 3, claim 10) and “the angle is 45 degrees" (line 2, claim 11) to read “a first angle” and “the first angle is 45 degrees.”, respectively, to differentiate with the angle in claims 12-13.

Claims 12-13, Examiner suggests applicant to amend “an angle" (line 4, claim 12) and “the angle" (line 2, claim 13) to read “a second angle” and “the second angle”, respectively, to differentiate with the angle in claims 10-11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16, which is dependent on claim 1, recite the limitation of “the longitudinal opening”. There is no antecedent basis for this limitation in the claim. For examination purpose, claim 16 has been interpreted by Examiner as claim 16 is dependent on claim 15 because claim 15 recites “an inserter” and the inserter has “a longitudinal opening” (see claim 15, line 2 and line 5).
	
Claim 17, which is dependent on claim 16, recite the limitation of “the aperture”. There is no antecedent basis for this limitation in the claim. Claim 17 also rejected for the same reason as claim 16 by virtue of dependency on the aperture”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 14 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenerz (US 2006/0206146) in view of Egnelov (US 2006/0142797). 

Referring to claim 1, Tenerz discloses a seal assembly for sealing an opening in the wall of a blood vessel, the blood vessel having an interior wall surface, exterior wall surface, and a lumen (abstract and Figs. 4a-4b), the seal assembly comprising: 

a shaft 14 (Figs. 2a-2b) formed with the first sealing element and in a predetermined configuration relative to the first sealing element, the shaft having a length sufficient to extend through the opening of the blood vessel and at least a portion of any overlying tissue, and the shaft and the first sealing element are a single one-piece component (attention is directed to Figs. 2a-2b, which are reproduced below, the crosshatch shows that the first sealing element 12 and the shaft 14 are one single piece component); and 
a second sealing element 13 (Figs. 2a-2b and para [0020]), the second sealing element slidingly movable relative to the first sealing element along the shaft to engage the exterior wall surface of the blood vessel to seal the opening in the blood vessel. 


    PNG
    media_image1.png
    254
    493
    media_image1.png
    Greyscale




In the same field of endeavor, which is a seal assembly for sealing an opening in the wall of a blood vessel, Egnelov discloses a first sealing element 2 (Figs. 1-2), which is positioned at an interior surface of the vessel wall, a second sealing element 3, which is positioned at an outer surface of the vessel wall and an outer floating element 5 (para [0015]: “sealing disc 5”), which is positioned between the second element 3 and the outer surface of the vessel wall. Egnelov discloses that “the sealing disc 5 shown in Figs. 1 and 2, is preferably made from a soft and pliable material that conforms to the shape and texture of the vessel wall. The sealing element will thereby act as a packing or seal that mechanically prevents (or minimizes) leakage between an outer member and the vessel wall. Such a leakage could otherwise arise from the forming of small canals between a sealing or closure device and the tissue around a puncture wound.” (para [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before applicant’s invention to have provided the sealing disc 5 of Egnelov to the sealing assembly of Tenerz so that it too would have the same advantage.

Referring to claim 8, the modified device of Tenerz discloses the seal assembly for sealing an opening in the wall of a blood vessel according to claim 1, wherein the shaft has four sides, two of the four sides having a plurality of equally spaced projections along a length thereof (Tenerz: Figs. 2a-2b shows projections 15, which are on the left and right sides, are equally spaced along the length of shaft 14. Based on Figs. 2a-2b examiner contends that one of ordinary skill in the art would understand that shaft 14 also has two more sides, which are 90 degrees a part from the left and right sides ).

Referring to claim 14, the modified device of Tenerz discloses the seal assembly for sealing an opening in the wall of a blood vessel according to claim 1, wherein the shaft has a reduced portion (the reduced portion above lead line 14 as shown in Fig. 2b of Tenerz reference), the reduced portion having a cross section being smaller than a cross section of any other portion of the shaft. 

22. A seal assembly for sealing an opening in the wall of a blood vessel, the blood vessel having an interior wall surface, exterior wall surface, and a lumen, the seal assembly comprising: a first sealing element for placing inside the lumen of the blood vessel; a shaft formed with the first sealing element and in a predetermined configuration relative to the first sealing element, the shaft having a length sufficient to extend through the opening of the blood vessel and at least a portion of any overlying tissue, and the shaft and the first sealing element are a single one-piece component; a flexible member surrounding at least a portion of the shaft adjacent the first sealing .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,307,145 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent discloses all limitation of claim 1 of the patent application and much more. For example, claim 1 of the patent further discloses “a flexible member surrounding at least a portion of the shaft adjacent the first sealing element”. Claim 1 of the patent is more specific than claim 1 of the patent application. The more specific anticipates the broader. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially claimed the same invention.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, which is dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, which is dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, which is dependent on claim 6, which is in turn dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, which is dependent on claim 7, which is dependent on claim 6, which is in turn dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, which is dependent on claim 8, which is dependent on claim 7, which is dependent on claim 6, which is in turn dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, which is dependent on claim 7, which is dependent on claim 6, which is in turn dependent on claim 1, of U.S. Patent No. 10,307,145.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, which is dependent on claim 10, which is dependent on claim 7, which is dependent on claim 6, which is in turn dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, which is dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14, which is dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, which is dependent on claim 14, which is dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, which is dependent on claim 15, which is dependent on claim 14, which is dependent on claim 1, of U.S. Patent No. 10,307,145.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18, which is dependent on claim 14, which is dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19, which is dependent on claim 14, which is dependent on claim 1, of U.S. Patent No. 10,307,145.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,307,145 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent discloses all limitation of claim 1 of the patent application and much more. For example, claim 1 of the patent further discloses “an outer floating element”. Claim 1 of the patent is more specific than claim 1 of the patent application. The more specific anticipates the broader. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially claimed the same invention.

Allowable Subject Matter
Claims 7, 9-13, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer is filed to obviate the double patenting rejection set forth above.
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and a terminal disclaimer is filed to obviate the double patenting rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771